                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Ronald G. Linaburg,                           :      Bankruptcy No. 20-22898-CMB
                                                     :
            Debtor.                                  :
________________________________________             :      Chapter 11
      Ronald G. Linaburg,                            :
                                                     :      Document
                                                            Related to:No.:
                                                                        Document No. 143
               Movant,                               :
                                                     :      Related Claim No.: 4
                      v.                             :
                                                     :      ENTERED BY DEFAULT
       PNC Bank, N.A.,                               :
                                                     :
               Respondent.                           :


            ORDER GRANTING OBJECTION TO PROOF OF CLAIM NO. 4

               7th
       On this ______           April
                      day of __________________, 2021, this matter being before the Court on

Debtors’ Objection to Proof of Claim No. 4, for the reasons stated in the Objection, or by default

for Claimant’s failure to respond, it is hereby ORDERED that the claim of PNC Bank, N.A, filed

at Proof of Claim No. 4 in the above captioned bankruptcy case is rejected and disallowed as a

secured claim, and be designated an unsecured, non-priority claim.



Date: ___________________                                    ______________________________
                                                         ________________________
                                                             United
                                                         Carlota    States Bankruptcy Judge
                                                                 M. Böhm
                                                         Chief United States Bankruptcy Judge

                                                         FILED
                                                         4/7/21 5:50 pm
                                                         CLERK
                                                         U.S. BANKRUPTCY
                                                         COURT - WDPA
